                         Case 8:20-bk-01383-CPM            Doc 28      Filed 04/29/20        Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                04/29/2020 01:30 PM
                                                                COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                    FILING DATE:
8:20-bk-01383-CPM                         13                      02/19/2020
Chapter 13
DEBTOR:                Jennifer Marlow


DEBTOR ATTY:           NA
TRUSTEE:               Jon Waage
HEARING:
1-Initial Confirmation Hearing
                        2-Objection to Confirmation of Plan Filed by Gavin Stewart on
                        behalf of Creditor NewRez LLC d/b/a Shellpoint Mortgage
                        Servicing (related document(s)[18]). (Doc #22)
                        .

APPEARANCES::
WAAGE..

RULING:
1-Initial Confirmation Hearing.. CONT TO 8/26/20 AT 1:35 PM..ORDER BY WAAGE..


2-Objection to Confirmation of Plan Filed by Gavin Stewart on
behalf of Creditor NewRez LLC d/b/a Shellpoint Mortgage
Servicing (related document(s)[18]). (Doc #22)



.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-01383-CPM                         Chapter 13
